U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                           No. ACM 39502 (f rev)
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                      Alexander J. DESMOND
          Technical Sergeant (E-6), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                           Upon Further Review
                          Decided 31 August 2020
                          ________________________

Military Judge: Andrew Kalavanos.
Approved sentence: Dishonorable discharge, confinement for 15 years,
and reduction to E-1. Sentence adjudged 2 April 2018 by GCM convened
at Hurlburt Field, Florida.
For Appellant: Major Mark J. Schwartz, USAF; Major Dustin J. Weis-
man, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Major Mi-
chael T. Bunnell, USAF; Major Peter Kellett, USAF; Mary Ellen Payne,
Esquire.
Before J. JOHNSON, POSCH, and KEY, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________
PER CURIAM:
   This case was submitted for our review with a single assignment of error
by Appellant alleging the staff judge advocate (SJA) provided incorrect advice
with respect to the power of the convening authority to act on the findings and
                   United States v. Desmond, No. ACM 39502 (f rev)


sentence in his case. Appellant requested we remand the case to the convening
authority for new post-trial processing. The Government did not oppose Appel-
lant’s request, and on 5 August 2019, we set aside the convening authority’s
action and returned the record of trial for new post-trial processing. Appellant’s
case is now before us again for review on its merits without assignment of er-
ror.
    A military judge sitting as a general court-martial convicted Appellant, in
accordance with his pleas pursuant to a pretrial agreement, of one specification
of sodomy on a child under the age of 12; two specifications of aggravated sex-
ual abuse of a child; one specification of attempted rape of a child; and one
specification of rape of a child in violation of Articles 125, 120, 80, and 120b,
Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 925, 920, 880, 920b,
respectively. All offenses but the Article 120b offense were committed prior to
27 June 2012 but after 1 October 2007 and were charged under the versions of
those articles then in effect. 1 The Article 120b offense was committed in 2016. 2
The military judge sentenced Appellant to a dishonorable discharge, confine-
ment for 35 years, and a reduction to the grade of E-1. Pursuant to the terms
of the pretrial agreement, the convening authority approved a sentence con-
sisting of a dishonorable discharge, 15 years of confinement, and reduction to
the grade of E-1.
    Effective 24 June 2014, Congress significantly constricted convening au-
thorities’ historically broad power to modify court-martial findings and sen-
tences. 3 In so doing, Congress provided that in cases where an accused is con-
victed of offenses which occurred both before and after 24 June 2014, convening
authorities would have the power they had on the date of the earliest offense,
except with respect to certain mandatory minimum sentences. 4 Appellant was
convicted of offenses committed before and after 24 June 2014, but in the orig-
inal post-trial processing of his case, the SJA erroneously advised the conven-
ing authority he had only the post-24 June 2014 powers.
   After new post-trial processing, the convening authority approved a sen-
tence of a dishonorable discharge, 15 years of confinement, and reduction to


1   See Manual for Courts-Martial, United States (2008 ed.).
2   See Manual for Courts-Martial, United States (2016 ed.).
3 See Carl Levin and Howard P. “Buck” McKeon National Defense Authorization Act
for Fiscal Year 2015, Pub. L. No. 113–291, § 531, 128 Stat. 3292, 3365 (2014) (codified
as 10 U.S.C. § 860).
4 Id. at § 531(g)(2)(A).




                                            2
                United States v. Desmond, No. ACM 39502 (f rev)


the grade of E-1. 5 We have reviewed the new SJA recommendation and find
that it accurately states the law applicable to Appellant’s case.
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c) (Manual for Courts-Martial,
United States (2016 ed.)). Accordingly, the approved findings and sentence are
AFFIRMED.


                   FOR THE COURT



                   CAROL K. JOYCE
                   Clerk of the Court




5 The action resulting from the new post-trial processing failed to reflect the fact the
convening authority had deferred Appellant’s reduction in grade. On 3 March 2020, we
ordered a corrected action, which the Government has completed.


                                           3